    Case: 1:18-cv-04882 Document #: 45 Filed: 03/11/19 Page 1 of 4 PageID #:152



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DEANDRE CRAWFORD,                              )
                                                )
                        Plaintiff,              )
                                                )
                      v.                        )             18-cv-4882
                                                )
 LT. CHARLES BEST, ET AL.                       )             Honorable Edmond E. Chang
                                                )
                        Defendants.             )
                                                )       JURY TRIAL DEMANDED


       DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT AND
                INCORPORATED MEMORANDUM OF LAW

       Defendants, Randy Pfister, Marc Anastacio, Brian Givens, Ralph Burkybile, and Brett

Carnahan, by and through their attorney, Kwame Raoul, Attorney General for the State of Illinois,

pursuant to Federal Rule 12(b)(6), move to dismiss the Plaintiff’s Complaint (Docket # 1). In

support of this Motion, Defendants state the following:

                                        BACKGROUND

       1.      Plaintiff, DeAndre Crawford, is an IDOC inmate that has sued several IDOC

correctional officers and staff, pursuant to 42 U.S.C. § 1983, claiming that Defendants were

deliberately indifferent, retaliated against him, and/or otherwise subjected him to cruel and unusual

punishment. Dkt. 1. Plaintiff’s claim(s) arise in relation to the conditions of his cell and mattress

as they existed between the months of February and July of 2016. See Id. at ¶¶ 24 - 101. Plaintiff

specifically alleges that Defendants failed to fix his faucet (which would not provide hot water and

was constantly “running” cold water); failed to provide him a (clean) mattress; and retaliated

against him by filing disciplinary charges against him. Id.




                                                    1
    Case: 1:18-cv-04882 Document #: 45 Filed: 03/11/19 Page 2 of 4 PageID #:153



       2.      Plaintiff’s claims in this action arose in or around February to July of 2016. See

Dkt. # 1. Under Illinois law, the applicable statute of limitations for Plaintiff’s 42 U.S.C. § 1983

deliberate indifference, retaliation, and cruel & unusual punishment claim(s) is two (2) years.

Debrow v. Kalu, 705 F.3d 765, 768 (7th Cir. 2013); see also 735 ILCS 5/13-202. Plaintiff failed

to file this action until July 17, 2018, after the statute of limitations on his claims had expired.

Therefore, his Complaint should be dismissed.

                        MEMORANUM OF LAW AND ARGUMENT

       3.      A motion to dismiss under Rule 12(b)(6) is brought when the complaint fails to state

a claim upon which relief may be granted. Fed. R. Civ. Pro. 12(b)(6). When ruling on a defendant’s

motion to dismiss, a judge must accept as true all of the factual allegations contained in the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The factual allegations must be enough to

raise a right to relief above the speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In testing the legal sufficiency of the complaint, conclusions of law or unwarranted

inferences are not admitted. Northern Trust Co. v. Peters, 69 F.3d 123, 129 (7th Cir. 1995). A party

“can plead himself out of court by unnecessarily alleging facts which . . . demonstrate that he has no

legal claim.” Id. Further, “conclusory allegations unsupported by any factual assertions will not

withstand a motion to dismiss.” Briscoe v. LaHue, 663 F.2d 713, 723 (7th Cir. 1981).

       4.      Although the statute of limitations is an affirmative defense, the Court may properly

dismiss a complaint where such pleading sets forth all necessary elements to satisfy such

affirmative defense. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir.

2012). The pleadings constitute judicial admissions, and the Court need not consider any factual

allegations set forth to the contrary. The Plaintiff is bound by his pleadings. Whitlock v. Brown,

596 F.3d 406, 412 (7th Cir. 2010). The pleadings constitute judicial admissions, and the Court



                                                  2
     Case: 1:18-cv-04882 Document #: 45 Filed: 03/11/19 Page 3 of 4 PageID #:154



need not consider any factual allegations set forth to the contrary; Plaintiff is bound by his

pleadings. Id.

        5.       In this case, the balance of Plaintiff’s pleadings state that Defendants were (i)

deliberately indifferent; (ii) that he was retaliated against, and/or (iii) that he was subjected to cruel

and unusual punishment, between February and July 2016. Dkt # 1 at ¶¶ 24 – 101. Plaintiff’s

factual allegations specifically state: (1) that Defendant(s)’ alleged deliberate indifference in

failing to fix his sink occurred in or around February of 2016 (Dkt. 1 at ¶¶ 24-42); (2) that

Defendants’ retaliation occurred when the broken sink allegedly caused him to be issued a

disciplinary ticket and moved to the psych ward (therefore, presumably in February to March of

2016) (Id. at ¶¶ 41 – 46); and (3) that the Defendants’ alleged removal of his mattress from his cell

(by the “Orange Crush” tactical team) occurred on July 12, 2016 (Id. at ¶ 62 – 63). Crawford

admits further that he was offered a new mattress and extra pillows on July 17, 2016. Id. at ¶ 76.

        6.       The above described judicial admissions, when taken together, satisfy the two (2)

year statute of limitations affirmative defense.

        7.       Crawford’s alleged constitutional violations took place during through March 2016

(the broken faucet and alleged retaliatory discipline), and on July 12, 2016 (when he was removed

of his mattress). He did not file the present complaint until July 17, 2018—more than two years

later. See Dkt. 1.

        8.       The statute of limitations on the claim(s) contained in Plaintiff’s Complaint has

expired. Therefore, his Complaint should be dismissed.




                                                    3
    Case: 1:18-cv-04882 Document #: 45 Filed: 03/11/19 Page 4 of 4 PageID #:155



                                        CONCLUSION

       WHEREFORE, Defendants Randy Pfister, Marc Anastacio, Brian Givens, Ralph

Burkybile, and Brett Carnahan respectfully request that this honorable Court grant their Motion to

Dismiss Plaintiff’s Complaint as Plaintiff surpasses the statute of limitations in asserting any

claims against Defendants under 42 U.S.C. § 1983.

Dated: March 11, 2019                               Respectfully Submitted,


KWAME RAOUL                                           /s/Nicholas V. Alfonso
Attorney General for Illinois                       NICHOLAS V. ALFONSO
                                                    Assistant Attorney General
                                                    General Law Bureau
                                                    Office of the Illinois Attorney General
                                                    100 West Randolph Street, 13th Floor
                                                    Chicago, Illinois 60601
                                                    (312) 814-7201




                                                4
